Filed 10/6/21 P. v. Ratchford CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
    California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).
     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR



THE PEOPLE,                                                   B305307

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. A912598
       v.

JEFFREY RATCHFORD,

       Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
Angeles County, Edmund Wilcox Clarke, Jr., Judge. Reversed
and remanded with instructions.
      Elizabeth K. Horowitz, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Matthew Rodriguez, Acting Attorney General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Senior Assistant Attorney General, Amanda V. Lopez and
Theresa A. Patterson, Deputy Attorneys General, for Plaintiff
and Respondent.
                        INTRODUCTION

       In 1986, a jury convicted defendant and appellant Jeffrey
Ratchford of first degree murder and robbery. The jury found not
true the allegation that he intended to aid and abet another in
the killing of a human being. The trial court sentenced him to 25
years to life in state prison.
       In 2019, Ratchford filed a petition for resentencing under
Penal Code section 1170.95.1 After appointing counsel and
considering briefing from both parties, the trial court dismissed
the petition without issuing an order to show cause, finding
Ratchford could still be convicted of murder as a direct aider and
abettor.
       On appeal, Ratchford argues the trial court erred when it
denied his petition on the basis that it failed to set forth a prima
facie case for relief. The Attorney General agrees that the court
erred in this regard. The parties disagree, however, over what the
appropriate remedy is. Whereas the Attorney General contends
the correct course is to remand so the trial court can properly
assess whether Ratchford is entitled to section 1170.95 relief,
Ratchford urges us to direct the court that he is entitled to relief.
We agree with the Attorney General. The case is remanded for
further proceedings as indicated below.

                PROCEDURAL BACKGROUND

       In 1986, a jury convicted Ratchford of first degree murder
(count one; § 187, subd. (a)) and robbery (count two; § 211). With
respesct to count one, the jury found “not true [the allegation]
that . . . Ratchford intended to aid another in the killing of a

1     All undesignated statutory references are to the Penal
Code.




                                 2
human being.” The jury also found not true the special
circumstances of lying in wait (§ 190.2, subd. (a)(15)) and
robbery-murder (§ 190.2, subd. (a)(17)). The trial court sentenced
Ratchford to 25 years to life for murder. The court selected an
upper term of five years for the robbery but stayed sentencing. In
1987, a different panel of this court affirmed the judgment on
direct appeal (case no. B021920).
      In 2019, Ratchford filed a petition for resentencing under
section 1170.95. The prosecution filed an opposition, arguing
Senate Bill 1437 (“SB 1437”) and section 1170.95 are
unconstitutional, and in any event, Ratchford was ineligible for
resentencing because he was the actual killer, aided and abetted
the killing with the intent to kill, or was a major participant in
the underlying robbery who acted with reckless indifference to
human life. The trial court appointed counsel to represent
Ratchford. Ratchford filed a reply to the prosecution’s opposition
and a supplemental brief in support of resentencing.
      In denying the petition, the court acknowledged Ratchford
was likely convicted under a felony-murder theory of liability, but
concluded he failed to make a prima facie showing that he could
not be convicted of murder as a direct aider and abettor. The
court further stated: “However, with the agreement of the
parties, I have considered the transcript and the possibility that
[the] People would argue for ineligibility. If I’m wrong about the
prima facie showing, then [Ratchford] should be granted relief
because the People have not convinced me beyond a reasonable
doubt that he was a major participant.”




                                 3
      Ratchford timely appealed.2

                           DISCUSSION

   A. Governing Law: SB 1437 and Section 1170.95

        The Legislature enacted SB 1437 “to amend the felony
murder rule and the natural and probable consequences doctrine,
as it relates to murder, to ensure that murder liability is not
imposed on a person who is not the actual killer, did not act with
the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human
life.” (Stats. 2018, ch. 1015, § 1, subd. (f); accord, § 189, subd. (e);
People v. Lewis (2021) 11 Cal.5th 952, 959 (Lewis).)
        SB 1437 also added section 1170.95 to the Penal Code.
(Stats. 2018, ch. 1015, § 4.) This section permits individuals who
were convicted of felony murder or murder under a natural and
probable consequences theory, but who could not be convicted of
murder following SB 1437’s changes to sections 188 and 189, to
petition the sentencing court to vacate the conviction and
resentence on any remaining counts. (§ 1170.95, subd. (a).) A
petition for relief under section 1170.95 must include a
declaration by the petitioner that he or she is eligible for relief
under section 1170.95 based on all the requirements of
subdivision (a), the superior court case number and year of the
petitioner’s conviction, and a request for appointment of counsel,
should the petitioner seek appointment. (§ 1170.95, subd. (b)(1).)
        Subdivision (c) of section 1170.95 provides: “The court shall
review the petition and determine if the petitioner has made a

2      We omit any recitation of the facts underlying Ratchford’s
convictions because they are not relevant to the issues presented
in this appeal.




                                   4
prima facie showing that the petitioner falls within the provisions
of this section. If the petitioner has requested counsel, the court
shall appoint counsel to represent the petitioner. The prosecutor
shall file and serve a response within 60 days of service of the
petition and the petitioner may file and serve a reply within 30
days after the prosecutor response is served. These deadlines
shall be extended for good cause. If the petitioner makes a prima
facie showing that he or she is entitled to relief, the court shall
issue an order to show cause.” Subdivision (c) describes “only a
single prima facie” stage of review. (Lewis, supra, 11 Cal.5th at p.
962.) Under subdivision (c), “a complying petition is filed; the
court appoints counsel, if requested; the issue is briefed; and then
the court makes one . . . prima facie determination.” (Lewis,
supra, at p. 966, fn. omitted.)
       “If the trial court determines that a prima facie showing for
relief has been made, the trial court issues an order to show
cause, and then must hold a hearing ‘to determine whether to
vacate the murder conviction and to recall the sentence and
resentence the petitioner on any remaining counts in the same
manner as if the petitioner had not . . . previously been
sentenced, provided that the new sentence, if any, is not greater
than the initial sentence.’ (§ 1170.95, subd. (d)(1).)” (Lewis, supra,
11 Cal.5th at p. 960.) At the hearing, the parties may rely on the
record of conviction or present “new or additional evidence” to
support their positions, and “the burden of proof shall be on the
prosecution to prove, beyond a reasonable doubt, that the
petitioner is ineligible for resentencing.” (§ 1170.95, subd. (d)(3).)




                                  5
   B. The Trial Court Is Directed to Issue An Order to
      Show Cause and Hold An Evidentiary Hearing to
      Determine Whether Ratchford Is Entitled to Section
      1170.95 Relief

       Ratchford contends the trial court erred when it denied his
petition on the basis that it failed to set forth a prima facie case
for relief. The Attorney General agrees that Ratchford’s petition
stated a prima facie case, conceding the record of conviction did
not show he was ineligible for relief as a matter of law. We agree
with the parties.
       Because the issue presented in this appeal is a pure
question of law concerning the procedures section 1170.95
affords, we apply a de novo standard of review. (See People v.
Bergen (2008) 166 Cal.App.4th 161, 167.) As mentioned above,
the trial court denied the petition based on a finding that
Ratchford “fail[ed] to make the necessary prima facie showing
that he could not be convicted as a direct aider and abettor in this
case.” The court denied the petition on this basis despite its
conclusion that Ratchford had been convicted under the felony-
murder rule, and despite the jury’s explicit finding that Ratchford
had not intended to aid in the killing. The court erred by making
its own factual determination in concluding Ratchford had not
made a prima facie showing of entitlement to relief. In assessing
whether a petitioner has made a prima facie showing of
entitlement to relief under section 1170.95, “the trial court should
not weigh evidence or make credibility determinations.” (People v.
Drayton (2020) 47 Cal.App.5th 965, 968 (Drayton), overruled on
another ground in Lewis, supra, 11 Cal.5th at p. 963.) “At this
stage of the petition review process, governed by section
1170.95(c), the trial court should not have engaged in this




                                 6
factfinding without first issuing an order to show cause and
allowing the parties to present evidence at a hearing, as
described in section 1170.95, subdivision (d).” (Drayton, supra, at
p. 982, fn. omitted.)
       Ratchford argues the proper remedy is for us to direct the
trial court to grant his petition. He contends his prima facie
hearing essentially amounted to an evidentiary hearing under
section 1170.95, subdivision (d), and because the prosecution
stated at the hearing that it did not have additional evidence to
present, it thereby waived/forfeited its right to an evidentiary
hearing on remand. We are not persuaded. Section 1170.95,
subdivision (c) explicitly states: “If the petitioner makes a prima
facie showing that he or she is entitled to relief, the court shall
issue an order to show cause.” Subdivision (d)(1) states, in
pertinent part: “Within 60 days after the order to show cause has
issued, the court shall hold a hearing to determine whether to
vacate the murder conviction and to recall the sentence and
resentence the petitioner on any remaining counts . . . .” We
reject Ratchford’s contention that the court could bypass these
mandatory procedures.
       Ratchford also argues the court erred in concluding he
could be found guilty of murder as a direct aider and abettor, as
this conclusion runs contrary to the jury’s finding that he did not
intend to aid another in the killing of a human being. He asserts
that, in light of the jury’s prior finding, double jeopardy and
collateral estoppel barred the court from finding him ineligible for
relief as a direct aider and abettor who harbored the intent to
kill.
       Under the federal and California Constitutions, a
defendant may not be twice placed in jeopardy for the same




                                 7
offense. (U.S. Const., 5th Amend.; Cal. Const., art. I, § 15;
Gamble v. United States (2019) 587 U.S. ___ [139 S.Ct. 1960,
1963-1964, 204 L.Ed.2d 322]; People v. Aranda (2019) 6 Cal.5th
1077, 1083.) This principle applies to formal acquittals as well as
their legal equivalents, such as reversals on appeal for
insufficient evidence. (Monge v. California (1998) 524 U.S. 721,
729 [118 S.Ct. 2246, 141 L.Ed.2d 615]; People v. Rodriguez (2018)
4 Cal.5th 1123, 1129.) Collateral estoppel “stands for [the]
extremely important principle in our adversary system of
justice . . . . that when an issue of ultimate fact has once been
determined by a valid and final judgment, that issue cannot
again be litigated between the same parties in any future
lawsuit.” (Ashe v. Swenson (1970) 397 U.S. 436, 443, [90 S.Ct.
1189, 25 L.Ed.2d 469].) The doctrine of collateral estoppel “is
embodied in the Fifth Amendment guarantee against double
jeopardy.” (Id. at p. 445.) Applying these principles, we conclude
it would be error for the trial court to deny Ratchford relief based
on a factual determination that he was a direct aider and abettor
in the murder who harbored the intent to kill, as this would run
directly contrary to a finding the jury made at the petitioner’s
original trial. (See People v. Arevalo (2016) 244 Cal.App.4th 836,
841-842 [in the Proposition 36 context, because trial judge at
Arevalo’s bench trial acquitted him of the charge of possession of
a firearm by a felon and found the “armed with a firearm”
allegation to be not true, the recall court erred in denying
Arevalo’s petition based on its separate factual conclusion that he
had been armed with a weapon during the commission of his
offenses].)
       As noted above, after denying Ratchford’s petition on the
ground that he had not made a prima facie showing of




                                 8
entitlement to relief, the court went on to state: “If I’m wrong
about the prima facie showing, then [Ratchford] should be
granted relief because the People have not convinced me beyond a
reasonable doubt that he was a major participant.” Ratchford
argues that, on remand, the trial court is bound by its previous
conclusion that he was not a major participant. It appears,
however, that the trial court applied an incorrect standard in
concluding Ratchford was not a major participant. The court
stated: “[T]he major participant language, I believe is intended to
focus on the killing, as opposed to major participant in the
robbery . . . . [¶] Because I think you could be a major participant
in a robbery without being a major participant in the killing, and
I believe the disqualifying issue would be were you a major
participant in the killing itself?” Although it seems the court
ultimately did apply some of the relevant factors in reaching its
conclusion that Ratchford was not a major participant, the court
viewed the inquiry through the incorrect lens of whether
Ratchford was a major participant in the killing who acted with
reckless indifference to human life. The proper inquiry is whether
Ratchford was a major participant in the robbery who acted with
reckless indifference to human life. (See § 189, subd. (e)(2) [a
participant in qualifying felonies during which death occurs is
still liable for murder if that person was “a major participant in
the underlying felony and acted with reckless indifference to
human life . . . .” Italics added].) Furthermore, the court erred by
making this factual finding before issuing an order to show cause
and holding an evidentiary hearing.
        The parties disagree over what inquiry a trial court must
make following a section 1170.95, subdivision (d)(3) evidentiary
hearing. The parties’ disagreement relates to a recent split in




                                 9
authority in the Court of Appeal. In People v. Duke (2020) 55
Cal.App.5th 113 (Duke), review granted January 13, 2021,
S265309, the court held: “To carry its burden, the prosecution
must [ ] prove beyond a reasonable doubt that the defendant
could still have been convicted of murder under the new law—in
other words, that a reasonable jury could find the defendant
guilty of murder with the requisite mental state for that degree of
murder [under current law]. This is essentially identical to the
standard of substantial evidence, in which the reviewing court
asks ‘“‘whether, on the entire record, a rational trier of fact could
find the defendant guilty beyond a reasonable doubt . . . . [¶] . . .”
[Citation.]’ [Citation.]” (Id. at p. 123, italics in original.) The
Attorney General contends the approach taken in Duke is correct.
       In People v. Lopez (2020) 56 Cal.App.5th 936, 949-951
(Lopez), review granted February 11, 2021, S265974, the court
disagreed with Duke’s conclusion that the applicable standard at
the evidentiary hearing stage is akin to substantial evidence.
Lopez concluded the plain language of “section 1170.95 requires
the prosecutor to prove beyond a reasonable doubt each element
of first or second degree murder under current law in order to
establish ineligibility” for relief. (Lopez, at p. 942.) The court in
People v. Rodriguez (2020) 58 Cal.App.5th 227 (Rodriguez),
review granted March 10, 2021, S266652, agreed with “Lopez . . .
that it is the [trial] court’s responsibility to act as independent
fact finder and determine whether the evidence establishes a
petitioner would be guilty of murder under amended sections 188
and 189 and is thus ineligible for resentencing under section
1170.95, subdivision (d)(3).” (Rodriguez, at pp. 243-244.)
Ratchford argues Lopez and Rodriguez were correctly decided and
Duke is incorrect.




                                 10
       We agree with the approach taken in Lopez and Rodriguez.
(See also People v. Harris (2021) 60 Cal.App.5th 939, 952-953,
rev. granted Apr. 28, 2021, S267802 [following the approach of
Lopez and Rodriguez]; People v. Hernandez (2021) 60 Cal.App.5th
94, 103 [same]; People v. Duchine (2021) 60 Cal.App.5th 798, 813-
814 [same]; People v. Clements (2021) 60 Cal.App.5th 597, 617-
618, rev. granted Apr. 28, 2021, S267624 [same].) At the
evidentiary hearing stage, the trial court’s role is not to review
the record and apply a substantial evidence standard to
determine whether the petitioner could still have been convicted
of murder under the new law. Rather, the trial court’s role is to
act as independent fact finder. In this capacity, the court must
determine whether the prosecution has established beyond a
reasonable doubt the petitioner is guilty of murder under the law
as of January 1, 2019.




                               11
                        DISPOSITION

       The order denying Ratchford’s section 1170.95 petition is
reversed. On remand, the trial court is directed to issue an order
to show cause and hold an evidentiary hearing to determine
whether Ratchford is entitled to section 1170.95 relief. After
holding the evidentiary hearing, the court must determine
whether the prosecution has established beyond a reasonable
doubt that Ratchford is guilty of murder under the law as of
January 1, 2019. The court must credit the jury’s finding that
there was not proof beyond a reasonable doubt Ratchford
intended to aid another in the killing of a human being. The court
is directed to consider whether Ratchford was a major participant
in the robbery who acted with reckless indifference to human life.
We express no opinion concerning the correct answer to this
factual question.

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




CURREY, J.

We concur:




MANELLA, P.J.




WILLHITE, J.




                               12